Citation Nr: 1107172	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-27 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg disorder.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from July 1976 to September 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran resides in the jurisdiction of the 
Atlanta, Georgia RO.  

In October 2010, the Veteran testified at a travel board hearing 
at the Atlanta RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary before the Board decides this 
claim. 

The duty to assist requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  An examination or medical opinion is 
required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran contends that he began having circulation problems 
during service.  In statements in support of his claim, the 
Veteran has indicated that he experienced tingling and numbness 
in his leg during service in 1995.  The Veteran is competent to 
testify to observable symptoms he experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994). 

A review of service treatment records indicates that the Veteran 
was seen in January 1988 with complaints of left leg injury to 
the Achilles tendon and underwent repair of the Achilles tendon.  
Records dated in May 1988 noted complaints of joint swelling.  In 
1994, the Veteran complained of left Achilles strain, pain and 
numbness.  He was placed on physical profile for three months. 

Post-service VA and private medical records reflect current 
diagnoses and treatment of peripheral vascular disease.  

Given the foregoing, a VA examination is necessary to determine 
the etiology of the Veteran's claimed bilateral leg disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
by a physician with appropriate expertise to 
render an opinion regarding the etiology of 
the Veteran's disability.  The claims file 
should be provided for the examiner's review 
in conjunction with the examination, and the 
review of the claims file should be noted in 
the examination report.

2.  The examiner should diagnose any current 
bilateral leg disorder.  The examiner should 
state whether a current bilateral leg 
disorder is at least as likely as not (50 
percent or greater likelihood) related to 
service, including any in-service complaints 
of pain and numbness.  The examiner should 
provide a detailed rationale for the opinion.  

3.  Following the completion of the requested 
actions, the claim on appeal should be 
readjudicated.  If the claim remains denied, 
the Veteran and his representative should be 
afforded a Supplemental Statement of the Case 
(SSOC) and afforded an applicable opportunity 
to respond.  The case should then be returned 
to the Board if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


